 

Exhibit 10.1

--------------------------------------------------------------------------------

 

[ex10-1img001.jpg] [ex10-1img002.jpg]

 

Loan and Security Agreement

 

 

Borrower: 

Accelerize New Media Inc.

 

 

Address: 

20411 SW Birch Street, Suite 250

 

Newport Beach, California 92660

 

 

Date:

March 17, 2014

 

 

THIS LOAN AND SECURITY AGREEMENT is entered into on the above date between
SQUARE 1 BANK (“Lender”), whose address is 406 Blackwell Street, Suite 240,
Durham, North Carolina 27701, and the borrower(s) named above (the “Borrower”),
whose principal place of business is located at the above address (“Borrower’s
Address”). The Schedule to this Agreement (the “Schedule”) shall for all
purposes be deemed to be a part of this Agreement, and the same is an integral
part of this Agreement. (Definitions of certain terms used in this Agreement are
set forth in Section 8 below.)

 

1.     LOANS.

 

1.1 Loans. Lender will make loans to Borrower (the “Loans”), in amounts not to
exceed the limits shown on the Schedule (the “Credit Limit”), subject to the
provisions of this Agreement and subject to deduction of Reserves for accrued
interest and such other Reserves as Lender deems proper from time to time in its
Good Faith Business Judgment.

 

1.2 Interest. All Loans and all other monetary Obligations shall bear interest
at the interest rate shown on the Schedule. Accrued interest shall be payable
monthly, on the last day of the month, and shall be charged to Borrower’s bank
account maintained with Lender (and the same shall thereafter bear interest at
the same rate as the other Loans).

 

1.3 Overadvances. If at any time or for any reason the total of all outstanding
Loans and all other monetary Obligations exceeds the Credit Limit (an
“Overadvance”), Borrower shall immediately pay the amount of the Overadvance to
Lender, without notice or demand. Without limiting Borrower's obligation to
repay to Lender the amount of any Overadvance, Borrower agrees to pay Lender
interest on the outstanding amount of any Overadvance, on demand, at (a) the
interest rate shown on the Schedule and (b) at such time, if at all, such
Overadvance becomes an Event of Default then at the Default Rate.

 

1.4 Fees. Borrower shall pay Lender the fees shown on the Schedule, which are in
addition to all interest and other sums payable to Lender and are not
refundable.

 

1.5 Loan Requests. To obtain a Loan, Borrower shall make a request to Lender by
facsimile or telephone. Loan requests received after 1:00 PM Eastern Time will
be deemed made on the next Business Day. Lender may rely on any telephone
request for a Loan given by a person whom Lender in good faith believes is an
authorized representative of Borrower, and Borrower will indemnify Lender for
any loss Lender suffers as a result of that reliance.

 

1.6 Ancillary Services Sublimit. Subject to the availability of Loans, at any
time and from time to time from the date hereof through the Business Day
immediately prior to the Maturity Date, Borrower may request the provision of
Ancillary Services from Lender. The aggregate amount of the Obligations relating
to Ancillary Services at any time shall not exceed the Ancillary Services
Sublimit, and availability of Loans shall be reduced by reserves for Ancillary
Services in an amount equal to the aggregate amounts of the following (the
“Ancillary Services Reserves”): (i) any outstanding and undrawn amounts under
all Letters of Credit issued hereunder, (ii) corporate credit card services
provided to Borrower, (iii) the total amount of any Automated Clearing House
processing reserves, (iv) the applicable Foreign Exchange Reserve Percentage,
and (v) any other reserves taken by Lender as determined by Lender in its Good
Faith Business Judgment in connection with other treasury management services
requested by Borrower and approved by Lender. In the event at any time there are
insufficient Loans available to Borrower for such reserves, Borrower shall
deposit and maintain with Lender cash collateral in an amount at all times equal
to such deficiency, which shall be held as Collateral for all purposes of this
Agreement. In addition, Lender may, in its sole discretion, charge as Loans any
amounts for which Lender becomes liable to third parties in connection with the
provision of the Ancillary Services. The terms and conditions (including
repayment and fees) of such Ancillary Services shall be subject to the terms and
conditions of the Lender’s standard forms of application and agreement for the
applicable Ancillary Services, which Borrower hereby agrees to execute, to the
extent not already executed.

 

 
-1-

--------------------------------------------------------------------------------

 

 

 

Square 1 Bank

Loan and Security Agreement

 

1.7 Letters of Credit. Subject to Section 1.6 above, at the request of Borrower,
Lender may, in its Good Faith Business Judgment, issue or arrange for the
issuance of Letters of Credit for the account of Borrower, in each case in form
and substance satisfactory to Lender in its sole discretion. Borrower shall pay
Lender’s standard fees and charges in connection with all Letters of Credit and
all other all bank charges (including charges of Lender’s letter of credit
department) in connection with the Letters of Credit (collectively, the “Letter
of Credit Fees”). Any payment by Lender under or in connection with a Letter of
Credit shall constitute a Loan hereunder on the date such payment is made. Each
Letter of Credit shall have an expiry date no later than six months after the
Maturity Date. Borrower hereby agrees to indemnify and hold Lender harmless from
any loss, cost, expense, or liability, including payments made by Lender,
expenses, and reasonable attorneys' fees incurred by Lender arising out of or in
connection with any Letters of Credit. Borrower agrees to be bound by the
regulations and interpretations of the issuer of any Letters of Credit
guarantied by Lender and opened for Borrower's account or by Lender's
interpretations of any Letter of Credit issued by Lender for Borrower's account,
and Borrower understands and agrees that Lender shall not be liable for any
error, negligence, or mistake, whether of omission or commission, in following
Borrower's instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto. Borrower understands that
Letters of Credit may require Lender to indemnify the issuing bank for certain
costs or liabilities arising out of claims by Borrower against such issuing
bank. Borrower hereby agrees to indemnify and hold Lender harmless with respect
to any loss, cost, expense, or liability incurred by Lender under any Letter of
Credit as a result of Lender's indemnification of any such issuing bank. The
provisions of this Loan Agreement, as it pertains to Letters of Credit, and any
other Loan Documents relating to Letters of Credit are cumulative.

 

1.8 Collateralization of Obligations Extending Beyond Maturity. If Borrower has
not secured to Lender’s satisfaction its Obligations with respect to any
Ancillary Services by the Maturity Date, then, effective as of such date,
without limiting Lender’s other rights and remedies, the balance in any deposit
accounts held by Lender and the certificates of deposit or time deposit accounts
issued by Lender in Borrower’s name (and any interest paid thereon or proceeds
thereof, including any amounts payable upon the maturity or liquidation of such
certificates or accounts), shall automatically secure such obligations to the
extent of the then continuing or outstanding Ancillary Services. Borrower
authorizes Lender to hold such balances in pledge and to decline to honor any
drafts thereon or any requests by Borrower or any other Person to pay or
otherwise transfer any part of such balances for so long as the applicable
Ancillary Services are outstanding or continue. Without limiting the foregoing,
all Obligations relating to Ancillary Services shall be due and payable on the
Maturity Date.

 

2. SECURITY INTEREST. To secure the payment and performance of all of the
Obligations when due, Borrower hereby grants to Lender a security interest in
all of the following (collectively, the “Collateral”): all right, title and
interest of Borrower in and to all of the following, whether now owned or
hereafter arising or acquired and wherever located: all Accounts; all Inventory;
all Equipment; all Deposit Accounts; all General Intangibles (including without
limitation all Intellectual Property); all Investment Property; all Other
Property; and any and all claims, rights and interests in any of the above, and
all guaranties and security for any of the above, and all substitutions and
replacements for, additions, accessions, attachments, accessories, and
improvements to, and proceeds (including proceeds of any insurance policies,
proceeds of proceeds and claims against third parties) of, any and all of the
above, and all Borrower’s books relating to any and all of the above.

 

3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER.

 

In order to induce Lender to enter into this Agreement and to make Loans,
Borrower represents and warrants to Lender as follows, and Borrower covenants
that the following representations will continue to be true (except to the
extent that such representation or warranty relates to a particular date), and
that Borrower will at all times comply with all of the following covenants,
throughout the term of this Agreement and until all Obligations have been paid
and performed in full:

 

3.1 Corporate Existence and Authority. Borrower is, and will continue to be,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization. Borrower is and will continue
to be qualified and licensed to do business in all jurisdictions in which any
failure to do so would result in a Material Adverse Change. The execution,
delivery and performance by Borrower of this Agreement, and all other documents
contemplated hereby (i) have been duly and validly authorized, (ii) are not
subject to any consents, which have not been obtained, (iii) are enforceable
against Borrower in accordance with their terms (except as enforcement may be
limited by equitable principles and by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to creditors' rights generally), and (iv) do
not violate Borrower’s articles or certificate of incorporation, or Borrower’s
by-laws, or any law or any material agreement or instrument, which is binding
upon Borrower or its property, and (v) do not constitute grounds for
acceleration of any indebtedness or obligations in excess of $50,000 in the
aggregate, under any agreement or instrument which is binding upon Borrower or
its property.

 

 
-2-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

3.2 Name; Trade Names and Styles. As of the date hereof, the name of Borrower
set forth in the heading to this Agreement is its correct name. Listed in the
Representations are all prior names of Borrower and all of Borrower’s present
and prior trade names, as of the date hereof. Borrower shall give Lender 30
days' prior written notice before changing its name or doing business under any
other name. Borrower has complied, and will in the future comply, in all
material respects, with all laws relating to the conduct of business under a
fictitious business name.

 

3.3 Place of Business; Location of Collateral. As of the date hereof, the
address set forth in the heading to this Agreement is Borrower's principal place
of business. In addition, as of the date hereof, Borrower has places of business
and Collateral is located only at the locations set forth in the
Representations. Borrower will give Lender at least 30 days prior written notice
before opening any additional place of business, changing its chief executive
office, or moving any of the Collateral to a location other than Borrower’s
Address or one of the locations set forth in the Representations, except that
Borrower may maintain sales offices in the ordinary course of business at which
not more than a total of $50,000 fair market value of Equipment and Inventory is
located.

 

3.4 Title to Collateral; Perfection; Permitted Liens. 

 

(a) Borrower is now, and will at all times in the future be, the sole owner of
all the Collateral, except for items of Equipment which are leased to Borrower,
and except for non-exclusive licenses granted by Borrower to its customers in
the ordinary course of business. The Collateral now is and will remain free and
clear of any and all Liens and adverse claims, except for Permitted Liens.
Lender now has, and will continue to have, a first-priority perfected and
enforceable security interest in all of the Collateral, subject only to the
Permitted Liens, and Borrower will at all times defend Lender and the Collateral
against all claims of others.

 

(b)     Borrower has set forth in the Representations all of Borrower’s Deposit
Accounts as of the date hereof, and Borrower will give Lender five Business Days
advance written notice before establishing any new Deposit Accounts and will
cause the institution where any such new Deposit Account is maintained to
execute and deliver to Lender a control agreement in form sufficient to perfect
Lender’s security interest in the Deposit Account and otherwise satisfactory to
Lender in its Good Faith Business Judgment. Nothing herein limits any
requirements which may be set forth in the Schedule as to where Deposit Accounts
will be maintained.

 

(c) In the event that Borrower shall at any time after the date hereof have any
commercial tort claims against others, which it is asserting or intends to
assert, and in which the potential recovery exceeds $100,000, Borrower shall
promptly notify Lender thereof in writing and provide Lender with such
information regarding the same as Lender shall request. Such notification to
Lender shall constitute a grant of a security interest in the commercial tort
claim and all proceeds thereof to Lender, and Borrower shall execute and deliver
all such documents and take all such actions as Lender shall request to perfect
such interest.

 

(d)      None of the Collateral now is or will be affixed to any real property
in such a manner, or with such intent, as to become a fixture. Borrower is not
and will not become a lessee under any real property lease pursuant to which the
lessor may obtain any rights in any of the Collateral and no such lease now
prohibits, restrains, impairs or will prohibit, restrain or impair Borrower's
right to remove any Collateral from the leased premises. Whenever any Collateral
is located upon premises in which any third party has an interest, Borrower
shall, whenever requested by Lender, use commercially reasonable efforts to
cause such third party to execute and deliver to Lender, in form acceptable to
Lender, such waivers and subordinations as Lender shall specify in its Good
Faith Business Judgment. Borrower will keep in full force and effect, and will
comply with all material terms of, any lease of real property where any of the
Collateral now or in the future may be located.

 

(e)     Except as disclosed in the Representations, Borrower is not a party to,
nor is it bound by, any license or other agreement that is important for the
conduct of Borrower’s business and that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property important for the conduct of
Borrower’s business.

 

(f)     Borrower is the sole owner of the Intellectual Property, except for
non-exclusive licenses granted by Borrower to its customers in the ordinary
course of business. To the best of Borrower’s knowledge, each of the Copyrights,
Trademarks and Patents is valid and enforceable, and no part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and no
claim has been made to Borrower that any part of the Intellectual Property
violates the rights of any third party except to the extent such claim would not
reasonably be expected to cause a Material Adverse Change.

 

3.5 Maintenance of Collateral. Borrower will maintain the Inventory in good and
merchantable condition and maintain all other tangible Collateral in good
working condition (ordinary wear and tear excepted), and Borrower will not use
the Collateral for any unlawful purpose. Borrower will immediately advise Lender
in writing of any material loss or damage to the Collateral.

 

 
-3-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

3.6 Books and Records. Borrower has maintained and will maintain at Borrower’s
Address books and records, which are complete and accurate in all material
respects, and comprise an accounting system from which financial statements will
be prepared in accordance with GAAP.

 

3.7 Financial Condition, Statements and Reports. All financial statements now or
in the future delivered to Lender have been, and will be, prepared in conformity
with GAAP, and now and in the future will fairly present the results of
operations and financial condition of Borrower, in accordance with GAAP, at the
times and for the periods therein stated (except for non-compliance with FAS
123R in monthly financial statements, and, in the case of interim financial
statements, for the lack of footnotes and subject to year-end adjustments).
Between the last date covered by any such statement provided to Lender and the
date hereof, there has been no Material Adverse Change.

 

3.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed,
and will timely file, all required tax returns and reports, and Borrower has
timely paid, and will timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions now or in the future owed by Borrower.
Borrower may, however, defer payment of any contested taxes, provided that
Borrower (i) in good faith contests Borrower's obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (ii)
notifies Lender in writing of the commencement of, and any material development
in, the proceedings, and (iii) posts bonds or takes any other steps required to
keep the contested taxes from becoming a Lien upon any of the Collateral.
Borrower is unaware of any claims or adjustments proposed for any of Borrower's
prior tax years which could result in additional taxes becoming due and payable
by Borrower. Borrower has paid, and shall continue to pay all amounts necessary
to fund all present and future pension, profit sharing and deferred compensation
plans in accordance with their terms, and Borrower has not and will not withdraw
from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

 

3.9 Compliance with Law. Borrower has, to the best of its knowledge, complied,
and will in the future comply, in all material respects, with all provisions of
all foreign, federal, state and local laws and regulations applicable to
Borrower, including, but not limited to, those relating to Borrower's ownership
of real or personal property, the conduct and licensing of Borrower's business,
and all environmental matters. Borrower has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all governmental authorities that are necessary for the continued operation
of Borrower’s business as currently conducted, except where the failure to do so
would not reasonably be expected to cause a Material Adverse Change.

 

3.10 Litigation. As of the date hereof, there is no claim, suit, litigation,
proceeding or investigation pending or, to Borrower’s knowledge, threatened
against or affecting Borrower in any court or before any governmental agency (or
any basis therefor known to Borrower) involving any claim against Borrower of
more than $50,000. Borrower will promptly inform Lender in writing of any claim,
proceeding, litigation or investigation in the future threatened or instituted
against Borrower involving any claim against Borrower of more than $50,000.

 

3.11 Use of Proceeds. All proceeds of all Loans shall be used solely for
Borrower’s working capital. Borrower is not purchasing or carrying any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) and no part of the proceeds of any Loan will be used to purchase
or carry any “margin stock” or to extend credit to others for the purpose of
purchasing or carrying any “margin stock.”

 

3.12 Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus disposition costs) exceeds the fair value of its
liabilities; and Borrower is not left with unreasonably small capital after the
transactions contemplated by this Agreement.

 

4. Accounts.

 

4.1 [Intentionally Omitted].

 

4.2 Representations Relating to Documents and Legal Compliance. Borrower
represents and warrants to Lender as follows: All statements made and all unpaid
balances appearing in all invoices, instruments and other documents evidencing
the Accounts are and shall be true and correct in all material respects, and all
such invoices, instruments and other documents and all of Borrower's books and
records are and shall be genuine and in all respects what they purport to be.
All sales and other transactions underlying or giving rise to each Account shall
comply in all material respects with all applicable laws and governmental rules
and regulations. To the best of Borrower’s knowledge, all signatures and
endorsements on all documents, instruments, and agreements relating to all
Accounts are and shall be genuine, and all such documents, instruments and
agreements are and shall be legally enforceable in accordance with their terms.

 

 
-4-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

4.3 Documents relating to Accounts. If requested by Lender, Borrower shall
furnish Lender with copies (or, after a Default, at Lender's request, originals)
of all contracts, orders, invoices, and other similar documents, and all
shipping instructions, delivery receipts, bills of lading, and other evidence of
delivery, for any goods the sale or disposition of which gave rise to such
Accounts, and Borrower warrants the genuineness of all of the foregoing.
Borrower shall also furnish to Lender an aged accounts receivable trial balance
as provided in the Schedule. In addition, Borrower shall deliver to Lender, on
its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary endorsements, and
copies of all credit memos.

 

4.4 Cash Collateral Account.

 

(a) Except as otherwise set forth below, Borrower shall at all times immediately
deposit any funds received by Borrower from any source (including without
limitation all proceeds of Accounts and all other Collateral) into a cash
collateral account at Lender in Borrower’s name (the “Cash Collateral Account”),
over which Lender shall have exclusive and unrestricted access. Borrower shall
at all times direct its Account Debtors to mail or deliver all checks or other
forms of payment for amounts owing to Borrower to a post office box designated
by Lender (the “Lockbox”), over which Lender shall have exclusive and
unrestricted access. Prior to disbursement of any Loans, Borrower shall
establish the Lockbox, and thereafter Borrower shall at all times maintain the
Lockbox with Lender in accordance with the terms hereof. Except for funds
deposited into the Cash Collateral Account, all funds received by Borrower from
any source shall immediately be directed to the Lockbox. Lender shall collect
the mail delivered to the Lockbox, open such mail, and endorse and credit all
items to the Lockbox.

 

(b) All funds flowing through the Lockbox shall automatically be transferred to
the Cash Collateral Account. Borrower shall direct all customers or other
persons owing money to Borrower who make payments by electronic transfer of
funds to wire such funds directly to the Cash Collateral Account. Borrower shall
hold in trust for Lender all amounts that Borrower receives despite the
directions to make payments to the Cash Collateral Account, and immediately
deliver such payments to Lender in their original form as received from the
payor, with proper endorsements for deposit into the Cash Collateral Account.
Borrower irrevocably authorizes Lender to transfer to the Cash Collateral
Account any funds that have been deposited into any other accounts or that
Lender has received by wire transfer, check, cash, or otherwise. Lender shall
have all right, title and interest in all of the items from time to time held in
the Cash Collateral Account and their proceeds. Neither Borrower nor any person
claiming through Borrower shall have any right or control over the use of, or
any right to withdraw any amount from, the Cash Collateral Account, which shall
be under the sole control of Lender.

 

(c) Lender shall transfer all sums collected in the Cash Collateral Account into
a Deposit Account of Borrower maintained with Lender, promptly after receipt of
such sums in immediately available funds, provided that if a Default or Event of
Default has occurred and is continuing, or Lender otherwise deems it advisable
in its discretion to do so, Lender may apply amounts held in the Cash Collateral
Account to the outstanding balance of the Obligations on a daily basis.

 

(d) Lender may from time to time in its discretion make Loans to Borrower to
cover checks or other items or charges that Borrower has drawn or made against
its operating account (the “Operating Account”) or to cause payment of amounts
due under the Loan Documents. Borrower authorizes Lender to make such Loans from
time to time by means of appropriate entries of credits to the Operating Account
sufficient to cover any such charges then presented, such Loans to be subject to
the terms of this Agreement as though made pursuant to a request from Borrower.

 

4.5. Exceptions. Notwithstanding the provisions of Section 4.4, if no Default or
Event of Default has occurred and is continuing, Borrower shall not be obligated
to remit to Lender the proceeds of the sale of worn out or obsolete Equipment
disposed of by Borrower in good faith in an arm’s length transaction for an
aggregate purchase price of $25,000 or less (for all such transactions in any
fiscal year).

 

4.6 Settlement of Accounts. Borrower shall not forgive (completely or
partially), compromise or settle any Account for less than payment in full, or
agree to do any of the foregoing, except that Borrower may do so, provided that:
(i) Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, and in arm’s length transactions, which are
reported to Lender on the regular reports provided to Lender; and (ii) no
Default or Event of Default has occurred and is continuing.

 

4.7 [Intentionally Omitted].

 

4.8 Verification. Lender may, from time to time, verify directly with the
respective Account Debtors the validity, amount and other matters relating to
the Accounts, by means of mail, telephone or otherwise, either in the name of
Borrower or Lender or such other name as Lender may choose, and Lender or its
designee may, at any time, notify Account Debtors that it has a security
interest in the Accounts.

 

 
-5-

--------------------------------------------------------------------------------

 

  



 

Square 1 Bank

Loan and Security Agreement



 

4.9 No Liability. Lender shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Lender be deemed to
be responsible for any of Borrower's obligations under any contract or agreement
giving rise to an Account. Nothing in this Section 4.9 shall, however, relieve
Lender from liability for its own gross negligence or willful misconduct.

 

5. ADDITIONAL DUTIES OF BORROWER.

 

5.1 Financial and Other Covenants. Borrower shall at all times comply with the
financial and other covenants set forth in the Schedule.

 

5.2 Insurance. Borrower shall, at all times insure all of the tangible personal
property Collateral and carry such other business insurance, with insurers
reasonably acceptable to Lender, in such form and amounts as Lender may
reasonably require and that are customary and in accordance with standard
practices for Borrower’s industry and locations, and Borrower shall provide
evidence of such insurance to Lender. Lender acknowledges and agrees that
Borrower’s current insurance coverage and the issuers that have been disclosed
to Lender in the Representations are acceptable to Lender. All such insurance
policies shall name Lender as a loss payee, and shall contain a lenders loss
payee endorsement in form reasonably acceptable to Lender. Upon receipt of the
proceeds of any such insurance, Lender shall apply such proceeds in reduction of
the Obligations as Lender shall determine in its sole discretion, except that,
provided no Default or Event of Default has occurred and is continuing, Lender
shall release to Borrower insurance proceeds the greater of (i) the amount by
which such proceeds exceed the Obligations or (ii) with respect to Equipment
totaling less than $100,000, which shall be utilized by Borrower for the
replacement of the Equipment with respect to which the insurance proceeds were
paid. Lender may require reasonable assurance that the insurance proceeds so
released will be so used. If Borrower fails to provide or pay for any insurance,
Lender may, but is not obligated to, obtain the same at Borrower's expense.
Borrower shall promptly deliver to Lender copies of all material reports made to
insurance companies.

 

5.3 Reports. Borrower, at its expense, shall provide Lender with the written
reports set forth in the Schedule, and such other written reports with respect
to Borrower as Lender shall from time to time specify in its Good Faith Business
Judgment.

 

5.4 Access to Collateral, Books and Records. At reasonable times, and on three
Business Days’ prior written notice, Lender, or its agents, shall have the right
to inspect the Collateral, and the right to audit and copy Borrower's books and
records. The foregoing inspections and audits shall occur no more than two times
in a fiscal year unless an Event of Default has occurred and is continuing. The
foregoing inspections and audits shall be at Borrower’s expense and the charge
therefor shall be $900 per person per day (or such other amount as shall
represent Lender’s then current standard charge for the same), plus reasonable
out-of-pocket expenses (including without limitation any additional costs and
expenses of outside auditors retained by Lender).

 

5.5 Negative Covenants. Except as may be permitted in the Schedule, Borrower
shall not, without Lender's prior written consent (which shall be a matter of
its Good Faith Business Judgment), do any of the following:

 

(i)      merge or consolidate with another corporation or entity, except that a
Borrower may merge into another Borrower with ten Business Days prior written
notice to Lender;

 

(ii)     acquire any assets, except in the ordinary course of business, in
excess of $300,000 in the aggregate in any fiscal year;

 

(iii)    enter into any other transaction outside the ordinary course of
business in excess of $300,000 in the aggregate in any fiscal year;

 

(iv)    sell or transfer any Collateral, except for (A) the sale of finished
Inventory in the ordinary course of Borrower's business, (B) the sale of
obsolete or unneeded Equipment in the ordinary course of business, and (C)
non-exclusive licenses of Intellectual Property in the ordinary course of
business;

 

(v)     store any Inventory or other Collateral with any warehouseman or other
third party, unless there is in place an agreement by such warehouseman or other
third party in favor of Lender in such form as Lender shall specify in its good
faith business judgment;

 

(vi)    sell any Inventory on a sale-or-return, guaranteed sale, consignment, or
other contingent basis;

 

(vii)   make any loans of any money or other assets or any other Investments,
other than (A) Permitted Investments and (B) loans to employees, officers and
directors not in excess of $300,000 in the aggregate during any fiscal year
subject to Lender’s consent as provided for above;

 

(viii)  create, incur, assume or permit to be outstanding any Indebtedness other
than Permitted Indebtedness;

 

 
-6-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

(ix)     guarantee or otherwise become liable with respect to the obligations of
another party or entity;

 

(x)      pay or declare any dividends on Borrower's stock (except for dividends
payable solely in stock of Borrower);

 

(xi)     redeem, retire, purchase or otherwise acquire, directly or indirectly,
any of Borrower's stock or other equity securities in excess of $300,000 in the
aggregate in any fiscal year;

 

(xii)    engage, directly or indirectly, in any business other than the
businesses currently engaged in by Borrower or reasonably related thereto, or
become an “investment company” within the meaning of the Investment Company Act
of 1940;

 

(xiii)   directly or indirectly enter into, or permit to exist, any material
transaction with any Affiliate of Borrower, except for transactions that are in
the ordinary course of Borrower’s business, and are on fair and reasonable terms
that are no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person; or

 

(xiv)      reincorporate in another state;

 

(xv)      change its fiscal year;

 

(xvi)      create a Subsidiary;

 

(xvii) dissolve or elect to dissolve, except that a Borrower which is a
wholly-owned Subsidiary of another Borrower may dissolve, with ten Business Day
prior written notice to the Lender, if all of its assets are distributed to the
Borrower which owns 100% of its stock; or

 

(xviii) agree to do any of the foregoing, unless such agreement provides that it
is subject to the prior written consent of Lender.

 

Transactions permitted by the foregoing provisions of this Section are only
permitted if no Default or Event of Default has occurred and is continuing, or
would occur as a result of such transaction.

 

5.6 Litigation Cooperation. Should any third-party suit or proceeding be
instituted by or against Lender with respect to any Collateral or relating to
Borrower, Borrower shall, without expense to Lender, make available Borrower and
its officers, employees and agents and Borrower's books and records, to the
extent that Lender may deem them reasonably necessary in order to prosecute or
defend any such suit or proceeding.

 

5.7     Notification of Changes. Borrower will give Lender written notice of any
change in its executive officers within 10 Business Days after the date of such
change.

 

5.8     Registration of Intellectual Property Rights.

 

(a)     Without limitation on the terms of subsection “b” below, Borrower shall
promptly give Lender written notice of any applications or registrations it
files or obtains with respect to Intellectual Property filed with the United
States Patent and Trademark Office or the United States Copyright Office,
including the date of any such filing and the registration or application
numbers, if any.

 

(b)     Borrower shall (i) give Lender not less than 30 days prior written
notice of the filing of any applications or registrations with the United States
Copyright Office, including the title of such intellectual property rights to be
registered, as such title will appear on such applications or registrations, and
the date such applications or registrations will be filed; (ii) prior to the
filing of any such applications or registrations, execute such documents as
Lender may reasonably request for Lender to maintain its perfection in the
Intellectual Property rights to be registered by Borrower; (iii) upon the
request of Lender, either deliver to Lender or file such documents
simultaneously with the filing of any such applications or registrations; (iv)
upon filing any such applications or registrations, promptly provide Lender with
a copy of such applications or registrations together with any exhibits,
evidence of the filing of any documents requested by Lender to be filed for
Lender to maintain the perfection and priority of its security interest in such
Intellectual Property rights.

 

(c)     Borrower shall use commercially reasonable efforts to (i) protect,
defend and maintain the validity and enforceability of the Intellectual
Property, (ii) detect infringements of the Intellectual Property, and (iii) not
allow any material Intellectual Property to be abandoned, forfeited or dedicated
to the public without the written consent of Lender, which shall not be
unreasonably withheld.

 

(d)     Lender shall have the right, but not the obligation, to take, at
Borrower’s sole expense, any actions that Borrower is required under this
Section 5.8 to take but which Borrower fails to take, after 15 days’ notice to
Borrower. Borrower shall reimburse and indemnify Lender for all reasonable costs
and reasonable expenses incurred in the reasonable exercise of its rights under
this Section.

 

5.9 Consent of Inbound Licensors. Prior to entering into or becoming bound in
the future by any inbound license or agreement material to the business of
Borrower and not readily commercially available to the public, Borrower shall:
(i) provide written notice to Lender of the material terms of such license or
agreement with a description of its likely impact on Borrower’s business or
financial condition; and (ii) in good faith use commercially reasonable efforts
to obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for Borrower’s interest in such licenses or contract rights to be
deemed Collateral and for Lender to have a security interest therein, provided,
however, that the failure to obtain any such consent or waiver shall not
constitute a default under this Agreement.

 

 
-7-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

5.10 Further Assurances. Borrower agrees, at its expense, on request by Lender,
to execute all documents and take all actions, as Lender, may, in its Good Faith
Business Judgment, deem necessary or useful in order to perfect and maintain
Lender's perfected first-priority security interest in the Collateral (subject
only to Permitted Liens), and in order to fully consummate the transactions
contemplated by this Agreement.

 

6. TERM.

 

6.1 Maturity Date. This Agreement shall continue in effect until the maturity
date set forth on the Schedule (the “Maturity Date”), subject to Section 6.3
below.

 

6.2 Early Termination. This Agreement may be terminated prior to the Maturity
Date (without Borrower paying a pre-payment fee) as follows: (i) by Borrower,
effective 20 days after written notice of termination is given to Lender; or
(ii) by Lender at any time after the occurrence and during the continuance of an
Event of Default, without notice, effective immediately.

 

6.3 Payment of Obligations. On the Maturity Date or on any earlier effective
date of termination, Borrower shall pay and perform in full all Obligations,
whether evidenced by installment notes or otherwise, and whether or not all or
any part of such Obligations are otherwise then due and payable. Without
limiting the generality of the foregoing, if on the Maturity Date, or on any
earlier effective date of termination, there are any outstanding Letters of
Credit issued by Lender or issued by another institution based upon an
application, guarantee, indemnity or similar agreement on the part of Lender,
then on such date Borrower shall provide to Lender cash collateral in an amount
equal to 100% of the face amount of all such Letters of Credit, plus all
interest, fees and cost due or to become due in connection therewith (as
estimated by Lender in its Good Faith Business Judgment), to secure all of the
Obligations relating to said Letters of Credit, pursuant to Lender’s then
standard form cash pledge agreement. Notwithstanding any termination of this
Agreement, all of Lender's security interests in all of the Collateral and all
of the terms and provisions of this Agreement shall continue in full force and
effect until all Obligations have been paid and performed in full; provided that
Lender may, in its sole discretion, refuse to make any further Loans after
termination. No termination shall in any way affect or impair any right or
remedy of Lender, nor shall any such termination relieve Borrower of any
Obligation to Lender, until all of the Obligations have been paid and performed
in full. Lender shall, at Borrower’s expense, release or terminate all financing
statements and other filings in favor of Lender as may be required to fully
terminate Lender's security interests, provided that there are no suits,
actions, proceedings or claims pending or threatened against any Person
indemnified by Borrower under this Agreement with respect to which indemnity has
been or may be sought, upon Lender’s receipt of the following, in form and
content satisfactory to Lender: (i) cash payment in full of all of the
Obligations and performance by Borrower of all non-monetary Obligations under
this Agreement, (ii) written confirmation by Borrower that the commitment of
Lender to make Loans under this Agreement has terminated, (iii) a general
release of all claims against Lender, its officers, directors, agents, attorneys
and Affiliates by Borrower relating to Lender’s performance and obligations
under the Loan Documents, on Lender’s standard form, and (iv) an agreement by
Borrower to indemnify Lender for any payments received by Lender that are
applied to the Obligations that may subsequently be returned or otherwise not
paid for any reason.

 

7. EVENTS OF DEFAULT AND REMEDIES.

 

7.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement, and Borrower shall give
Lender immediate written notice thereof:

 

(a)      Any warranty, representation, statement, report or certificate made or
delivered to Lender by Borrower or any of Borrower's officers, employees or
agents, now or in the future, shall be untrue or misleading in a material
respect when made or deemed to be made; or

 

(b)      Borrower shall fail to pay when due any Loan or any interest thereon or
any other monetary Obligation; or

 

(c)      the total Loans and other Obligations outstanding at any time shall
exceed the Credit Limit which is not cured within two Business Days; or

 

(d)      Borrower shall fail to comply with any non-monetary Obligation which by
its nature cannot be cured, or shall fail to comply with the provisions of
Section 3.8 (titled “Tax Returns and Payments; Pension Contributions”), Section
4.4 (titled “Lockbox”), Section 5.2 (titled “Insurance”), Section 5.4 (titled
“Access to Collateral, Books and Records”), Section 5.5 (titled “Negative
Covenants”), Section 5 of the Schedule (titled “Financial Covenants”), Section 6
of the Schedule (titled “Reporting”), or Section 8 of the Schedule (titled
“Additional Provisions”); or

 

 
-8-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

(e)      Borrower shall fail to perform any other non-monetary Obligation, which
failure is not cured within five Business Days after the date due; or

 

(f)       any Collateral becomes subject to any Lien (other than a Permitted
Lien) which is not cured within 10 Business Days after the occurrence of the
same; or

 

(g)      any Collateral is attached, seized, subjected to a writ or distress
warrant, or is levied upon, and such attachment, seizure, writ or distress
warrant or levy has not been removed, discharged or rescinded within 10 days, or
if Borrower is enjoined, restrained, or in any way prevented by court order from
continuing to conduct all or any material part of its business affairs, or if a
judgment or other claim becomes a Lien on any of the Collateral, or if a notice
of lien, levy, or assessment is filed of record with respect to any of the
Collateral by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency;

 

(h)      any default or event of default occurs under any obligation secured by
a Permitted Lien, which is not cured within any applicable cure period or waived
in writing by the holder of the Permitted Lien; or

 

(i)       Borrower breaches any material contract or obligation, which has
resulted or may reasonably be expected to result in a Material Adverse Change;
or

 

(j)      a final, judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least $250,000 shall be rendered against
Borrower, and the same remain unsatisfied and unstayed for a period of 10
Business Days or more; or

 

(k)      Dissolution, termination of existence, temporary or permanent
suspension of business, insolvency or business failure of Borrower; or
appointment of a receiver, trustee or custodian, for all or any part of the
property of, assignment for the benefit of creditors by, or the commencement of
any Insolvency Proceeding by Borrower; or

 

(l)        the commencement of any Insolvency Proceeding against Borrower or any
Guarantor, which is not cured by the dismissal thereof within 60 days after the
date commenced; or

 

(m)      revocation or termination of, or limitation or denial of liability
upon, or default under, any guaranty of the Obligations or any attempt to do any
of the foregoing, or commencement of any Insolvency Proceeding by any Guarantor,
or death of any Guarantor; or

 

(n)      revocation or termination of, or limitation or denial of liability
upon, or default under, any pledge of any certificate of deposit, securities or
other property or asset of any kind pledged by any third party to secure any or
all of the Obligations, or any attempt to do any of the foregoing, or
commencement of any Insolvency Proceeding by or against any such third party; or

 

(o)      Borrower makes any payment on account of any indebtedness or obligation
which has been subordinated to the Obligations, other than as permitted in the
applicable subordination agreement, or if any Person who has subordinated such
indebtedness or obligations terminates or in any way limits its subordination
agreement; or

 

(p)      a Change in Control shall occur; or

 

(q)      [Intentionally Omitted]; or

 

(r)      Borrower shall generally not pay its debts as they become due, or
Borrower shall conceal, remove or transfer any part of its property, with intent
to hinder, delay or defraud its creditors, or make or suffer any transfer of any
of its property which may be fraudulent under any bankruptcy, fraudulent
conveyance or similar law; or

 

(s)     Any director, executive officer, or owner of 20% or more of the issued
and outstanding common stock of Borrower is convicted of a felony offense
involving fraud, embezzlement, theft or relating to securities laws under state
or federal law, or Borrower hires an officer or has a director who has been
convicted of any such felony offense, or a Person becomes an owner of at least
20% of the issued and outstanding common stock of Borrower who has been
convicted of any such felony offense; or

 

(t)      a Material Adverse Change shall occur.

 

Lender may cease making any Loans hereunder during any of the above cure
periods, and thereafter if an Event of Default has occurred and is continuing.

 

 
-9-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, and at any time thereafter, Lender, at its option, and without notice
or demand of any kind (all of which are hereby expressly waived by Borrower),
may do any one or more of the following: (a) Cease making Loans or otherwise
extending credit to Borrower under this Agreement or any other Loan Document;
(b) Accelerate and declare all or any part of the Obligations to be immediately
due, payable, and performable, notwithstanding any deferred or installment
payments allowed by any instrument evidencing or relating to any Obligation and
demand that Borrower (i) deposit cash with Lender in an amount equal to the
amount of any Ancillary Services Reserves, as collateral security for the
repayment of all Obligations, and (ii) pay in advance all Letter of Credit fees
and other fees relating to Ancillary Services scheduled to be paid or payable
over the remaining term of the Letters of Credit or applicable Ancillary
Service, and Borrower shall promptly deposit and pay such amounts; (c) Take
possession of any or all of the Collateral wherever it may be found, and for
that purpose Borrower hereby authorizes Lender without judicial process to enter
onto any of Borrower's premises without interference to search for, take
possession of, keep, store, or remove any of the Collateral, and remain on the
premises or cause a custodian to remain on the premises in exclusive control
thereof, without charge for so long as Lender deems it necessary, in its Good
Faith Business Judgment, in order to complete the enforcement of its rights
under this Agreement or any other agreement; provided, however, that should
Lender seek to take possession of any of the Collateral by court process,
Borrower hereby irrevocably waives: (i) any bond and any surety or security
relating thereto required by any statute, court rule or otherwise as an incident
to such possession; (ii) any demand for possession prior to the commencement of
any suit or action to recover possession thereof; and (iii) any requirement that
Lender retain possession of, and not dispose of, any such Collateral until after
trial or final judgment; (d) Require Borrower to assemble any or all of the
Collateral and make it available to Lender at places designated by Lender which
are reasonably convenient to Lender and Borrower, and to remove the Collateral
to such locations as Lender may deem advisable; (e) Complete the processing,
manufacturing or repair of any Collateral prior to a disposition thereof and,
for such purpose and for the purpose of removal, Lender shall have the right to
use Borrower's premises, vehicles, hoists, lifts, cranes, and other Equipment
and all other property without charge; (f) Sell, lease or otherwise dispose of
any of the Collateral, in its condition at the time Lender obtains possession of
it or after further manufacturing, processing or repair, at one or more public
and/or private sales, in lots or in bulk, for cash, exchange or other property,
or on credit, and to adjourn any such sale from time to time without notice
other than oral announcement at the time scheduled for sale. Lender shall have
the right to conduct such disposition on Borrower's premises without charge, for
such time or times as Lender deems reasonable, or on Lender's premises, or
elsewhere and the Collateral need not be located at the place of disposition.
Lender may directly or through any Affiliate purchase or lease any Collateral at
any such public disposition, and if permissible under applicable law, at any
private disposition. Any sale or other disposition of Collateral shall not
relieve Borrower of any liability Borrower may have if any Collateral is
defective as to title or physical condition or otherwise at the time of sale;
(g) demand payment of, and collect any Accounts and General Intangibles
comprising Collateral and, in connection therewith, Borrower irrevocably
authorizes Lender to endorse or sign Borrower's name on all collections,
receipts, instruments and other documents, to take possession of and open mail
addressed to Borrower and remove therefrom payments made with respect to any
item of the Collateral or proceeds thereof, and, in Lender's Good Faith Business
Judgment, to grant extensions of time to pay, compromise claims and settle
Accounts and the like for less than face value; (h) demand and receive
possession of any of Borrower's federal and state income tax returns and the
books and records utilized in the preparation thereof or referring thereto; and
(i) set off any of the Obligations against any general, special or other Deposit
Accounts of Borrower maintained with Lender. All reasonable attorneys' fees,
expenses, costs, liabilities and obligations incurred by Lender with respect to
the foregoing shall be added to and become part of the Obligations, shall be due
on demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of the Obligations. Without limiting any of Lender's rights
and remedies, from and after the occurrence and during the continuance of any
Event of Default, the interest rate applicable to the Obligations and Letter of
Credit Fees shall be increased by an additional five percent per annum (the
“Default Rate”).

 

7.3 Standards for Determining Commercial Reasonableness. Borrower and Lender
agree that a sale or other disposition (collectively, “Sale”) of any Collateral
by Lender (or by Borrower at Lender’s request) which complies with the following
standards will conclusively be deemed to be commercially reasonable: (i) notice
of the Sale is given to Borrower at least ten days prior to the Sale, and, in
the case of a public Sale, notice of the Sale is published at least five days
before the date of the Sale in a newspaper of general circulation in the county
where the Sale is to be conducted; (ii) notice of the Sale describes the
Collateral in general, non-specific terms; (iii) the Sale is conducted at a
place designated by Lender, with or without the Collateral being present; (iv)
the Sale commences at any time between 8:00 a.m. and 6:00 p.m.; (v) payment of
the purchase price in cash or by cashier’s check or wire transfer is required;
(vi) with respect to any Sale of any of the Collateral, Lender may (but is not
obligated to) direct any prospective purchaser to ascertain directly from
Borrower any and all information concerning the same. Lender shall be free to
employ other methods of noticing and selling the Collateral, in its discretion,
if they are commercially reasonable.

 

7.4 Investment Property. If a Default or an Event of Default has occurred and is
continuing, Borrower shall hold all payments on, and proceeds of, and
distributions with respect to, Investment Property in trust for Lender, and
Borrower shall deliver all such payments, proceeds and distributions to Lender,
immediately upon receipt, in their original form, duly endorsed, to be applied
to the Obligations in such order as Lender shall determine. Borrower recognizes
that Lender may be unable to make a public sale of any or all of the Investment
Property, by reason of prohibitions contained in applicable securities laws or
otherwise, and expressly agrees that a private sale to a restricted group of
purchasers for investment and not with a view to any distribution thereof shall
be considered a commercially reasonable sale thereof.

 

 
-10-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

7.5 Power of Attorney. Upon the occurrence and during the continuance of any
Event of Default, without limiting Lender’s other rights and remedies, Borrower
grants to Lender an irrevocable power of attorney coupled with an interest,
authorizing and permitting Lender (acting through any of its employees,
attorneys or agents) at any time, at its option, but without obligation, with or
without notice to Borrower, and at Borrower's expense, to do any or all of the
following, in Borrower's name or otherwise, but Lender agrees that if it
exercises any right hereunder, it will do so in good faith and in a commercially
reasonable manner: (a) execute on behalf of Borrower any documents that Lender
may, in its Good Faith Business Judgment, deem advisable in order to perfect and
maintain Lender's security interest in the Collateral, or in order to exercise a
right of Borrower or Lender, or in order to fully consummate all the
transactions contemplated under this Agreement, and all other Loan Documents;
(b) execute on behalf of Borrower, any invoices relating to any Account, any
draft against any Account Debtor and any notice to any Account Debtor, any proof
of claim in bankruptcy, any Notice of Lien, claim of mechanic's, materialman's
or other Lien, or assignment or satisfaction of mechanic's, materialman's or
other Lien; (c) take control in any manner of any cash or non-cash items of
payment or proceeds of Collateral; endorse the name of Borrower upon any
instruments, or documents, evidence of payment or Collateral that may come into
Lender's possession; (d) endorse all checks and other forms of remittances
received by Lender; (e) pay, contest or settle any Lien and adverse claim in or
to any of the Collateral, or any judgment based thereon, or otherwise take any
action to terminate or discharge the same; (f) grant extensions of time to pay,
compromise claims and settle Accounts and General Intangibles for less than face
value and execute all releases and other documents in connection therewith; (g)
pay any sums required on account of Borrower's taxes or to secure the release of
any Liens therefor, or both; (h) settle and adjust, and give releases of, any
insurance claim that relates to any of the Collateral and obtain payment
therefor; (i) instruct any third party having custody or control of any books or
records belonging to, or relating to, Borrower to give Lender the same rights of
access and other rights with respect thereto as Lender has under this Agreement;
and (j) take any action or pay any sum required of Borrower pursuant to this
Agreement and any other Loan Documents; (k) enter into a short-form intellectual
property security agreement consistent with the terms of this Agreement for
recording purposes only or modify, in its sole discretion, any intellectual
property security agreement entered into between Borrower and Lender without
first obtaining Borrower’s approval of or signature to such modification by
amending exhibits thereto, as appropriate, to include reference to any right,
title or interest in any Copyrights, Patents or Trademarks acquired by Borrower
after the execution hereof or to delete any reference to any right, title or
interest in any Copyrights, Patents or Trademarks in which Borrower no longer
has or claims to have any right, title or interest; and (l) file, in its sole
discretion, one or more financing or continuation statements and amendments
thereto, relative to any of the Collateral; provided Lender may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clauses (k) and (l) above, regardless of whether an Event of Default has
occurred. Any and all reasonable sums paid and any and all reasonable costs,
expenses, liabilities, obligations and attorneys' fees incurred by Lender with
respect to the foregoing shall be added to and become part of the Obligations,
shall be payable on demand, and shall bear interest at a rate equal to the
highest interest rate applicable to any of the Obligations. In no event shall
Lender's rights under the foregoing power of attorney or any of Lender's other
rights under this Agreement be deemed to indicate that Lender is in control of
the business, management or properties of Borrower.

 

7.6 Application of Proceeds. All proceeds realized as the result of any Sale of
the Collateral shall be applied by Lender first to the reasonable costs,
expenses, liabilities, obligations and attorneys' fees incurred by Lender in the
exercise of its rights under this Agreement, second to the interest due upon any
of the Obligations, and third to the principal of the Obligations, in such order
as Lender shall determine in its sole discretion. Any surplus shall be paid to
Borrower or other persons legally entitled thereto; Borrower shall remain liable
to Lender for any deficiency. If, Lender, in its Good Faith Business Judgment,
directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any Sale of Collateral, Lender shall have the
option, exercisable at any time, in its Good Faith Business Judgment, of either
reducing the Obligations by the principal amount of purchase price or deferring
the reduction of the Obligations until the actual receipt by Lender of the cash
therefor.

 

7.7 Remedies Cumulative. In addition to the rights and remedies set forth in
this Agreement, Lender shall have all the other rights and remedies accorded a
secured party under the Uniform Commercial Code and under all other applicable
laws, and under any other instrument or agreement now or in the future entered
into between Lender and Borrower, and all of such rights and remedies are
cumulative and none is exclusive. Exercise or partial exercise by Lender of one
or more of its rights or remedies shall not be deemed an election, nor bar
Lender from subsequent exercise or partial exercise of any other rights or
remedies. The failure or delay of Lender to exercise any rights or remedies
shall not operate as a waiver thereof, but all rights and remedies shall
continue in full force and effect until all of the Obligations have been fully
paid and performed.

 

8.     Definitions. As used in this Agreement, the following terms have the
following meanings:

 

“Account Debtor” means the obligor on an Account.

 

 
-11-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

“Accounts” means all present and future “accounts” as defined in the Uniform
Commercial Code in effect on the date hereof with such additions to such term as
may hereafter be made, and includes without limitation all accounts receivable
and other sums owing to Borrower.

 

“Affiliate” means, with respect to any Person, a relative, partner, shareholder,
director, officer, or employee of such Person, or any parent or subsidiary of
such Person, or any Person controlling, controlled by or under common control
with such Person.

 

“Ancillary Services” means any of the products or services requested by Borrower
and approved by Lender, including, without limitation, Automated Clearing House
transactions, corporate credit card services, FX Contracts, Letters of Credit,
and other treasury management services.

 

“Ancillary Services Reserves” is defined in Section 1.6

 

“Ancillary Services Sublimit” is set forth in Section 1 of the Schedule.

 

“Borrower’s Address” is defined in the preamble.

 

“Borrowing Base Certificate” means a borrowing base certificate in such form,
and containing such information, as Lender shall specify in its Good Faith
Business Judgment.

 

“Business Day” means a day on which Lender is open for business.

 

“Cash Collateral Account” is defined in Section 4.4(a).

 

“Change in Control” means: (i) a change in the record or beneficial ownership of
an aggregate of more than 50% of the outstanding shares of stock of Borrower, in
one or more transactions, compared to the ownership of outstanding shares of
stock of Borrower in effect on the date hereof, without the prior written
consent of Lender; or (ii) a transaction other than a bona fide equity financing
or series of financings on terms and from investors acceptable to Lender in its
Good Faith Business Judgment in which any “person” or “group” (within the
meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934)
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of a sufficient number of shares
of all classes of stock then outstanding of Borrower ordinarily entitled to vote
in the election of directors, empowering such “person” or “group” to elect a
majority of the Board of Directors of Borrower, who did not have such power
before such transaction.

 

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of California from time to time.

 

“Collateral” has the meaning set forth in Section 2.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“continuing” and “during the continuance of” when used with reference to a
Default or Event of Default means that the Default or Event of Default has
occurred and has not been either waived in writing by Lender or cured within any
applicable cure period.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Credit Limit” is defined in Section 1.1.

 

“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 7.2.

 

 
-12-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

“Deposit Accounts” means all present and future “deposit accounts” as defined in
the Code in effect on the date hereof with such additions to such term as may
hereafter be made, and includes without limitation all general and special bank
accounts, demand accounts, checking accounts, savings accounts and certificates
of deposit; provided, however, the term “Deposit Accounts” shall not include any
accounts set forth in Section 9 of the Schedule, the funds in which accounts
Borrower represents are not funds of Borrower or proceeds of the Collateral, as
the same section may be updated from time to time upon the mutual agreement of
Borrower and Lender.

 

“Equipment” means all present and future “equipment” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all machinery, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.

 

“Event of Default” means any of the events set forth in Section 7.1 of this
Agreement.

 

“Foreign Exchange Reserve Percentage” means reserves in an amount equal to a
percentage of FX Contracts outstanding, as determined by Lender, in its Good
Faith Business Judgment from time to time.

 

“Foreign Subs” has the meaning given in Section 8(d) of the Schedule.

 

“FX Contracts” means contracts between Borrower and Lender for foreign exchange
transactions.

 

“GAAP” means generally accepted accounting principles consistently applied, as
in effect from time to time in the United States.

 

“General Intangibles” means all present and future “general intangibles” as
defined in the Code in effect on the date hereof with such additions to such
term as may hereafter be made, and includes without limitation all Intellectual
Property, payment intangibles, royalties, contract rights, goodwill, franchise
agreements, purchase orders, customer lists, route lists, telephone numbers,
domain names, claims, income tax refunds, security and other deposits, options
to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any kind.

 

“Good Faith Business Judgment” means Lender’s business judgment, exercised
honestly and in good faith and not arbitrarily.

 

“Guarantor” means any Person who has guaranteed, or in the future guarantees,
any of the Obligations.

 

“including” means including (but not limited to).

 

“Indebtedness” means (a) all indebtedness created, assumed or incurred in any
manner by Borrower representing money borrowed (including by the issuance of
debt securities, notes, bonds debentures or similar instruments), (b) all
indebtedness for the deferred purchase price of property or services, (c) the
Obligations, (d) obligations and liabilities of any Person secured by a Lien or
claim on property owned by Borrower, even though Borrower has not assumed or
become liable therefor, (e) obligations and liabilities created or arising under
any capital lease or conditional sales contract or other title retention
agreement with respect to property used or acquired by Borrower, even though the
rights and remedies of the lessor, seller or lender are limited to repossession
or otherwise limited; (f) all obligations of Borrower on or with respect to
letters of credit, bankers’ acceptances and other similar extensions of credit
whether or not representing obligations for borrowed money; and (g) the amount
of any Contingent Obligations.

 

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following: Copyrights, Trademarks and Patents; any and all trade
secrets, and any and all intellectual property rights in computer software and
computer software products now or hereafter existing, created, acquired or held;
any and all design rights which may be available to Borrower now or hereafter
existing, created, acquired or held; any and all claims for damages by way of
past, present and future infringement of any of the rights included above, with
the right, but not the obligation, to sue for and collect such damages for said
use or infringement of the intellectual property rights identified above; all
licenses or other rights to use any of the Copyrights, Patents or Trademarks,
and all license fees and royalties arising from such use; and all amendments,
renewals and extensions of any of the Copyrights, Trademarks or Patents.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other state, federal or other bankruptcy or insolvency law, now or
hereafter in effect, including assignments for the benefit of creditors, formal
or informal moratoria, compositions, extension generally with its creditors, or
proceedings seeking reorganization, arrangement, readjustment of debt,
dissolution or liquidation, or other relief.

 

“Inventory” means all present and future “inventory” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation all merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products,
including without limitation such inventory as is temporarily out of Borrower’s
custody or possession or in transit, and including any returned goods and any
documents of title representing any of the above.

 

 
-13-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

“Investment” means any beneficial ownership interest in any Person (including
stock, securities, partnership interest, limited liability company interest, or
other interests), and any loan, advance or capital contribution to any Person,
including the creation or capital contribution to a wholly-owned or
partially-owned subsidiary)

 

“Investment Property” means all present and future investment property,
securities, stocks, bonds, debentures, debt securities, partnership interests,
limited liability company interests, options, security entitlements, securities
accounts, commodity contracts, commodity accounts, and all financial assets held
in any securities account or otherwise, and all options and warrants to purchase
any of the foregoing, wherever located, and all other securities of every kind,
whether certificated or uncertificated.

 

“Lender” is defined in the preamble.

 

“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Lender at Borrower’s request.

 

“Letter of Credit Fees” is defined in Section 1.6.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, the Representations, and
all other present and future documents, instruments and agreements between
Lender and Borrower, including, but not limited to those relating to this
Agreement, and all amendments and modifications thereto and replacements
therefor.

 

“Loans” is defined in Section 1.1.

 

“Lockbox” is defined in Section 4.4(a).

 

“Material Adverse Change” means a material adverse effect on (i) the operations,
business or financial condition of Borrower taken as a whole, (ii) the ability
of Borrower to repay the Obligations or otherwise perform its obligations under
the Loan Documents, or (iii) Borrower’s interest in, or the value, perfection or
priority of Lender’s security interest in the Collateral.

 

“Maturity Date” is defined in Section 6.1.

 

“Obligations” means all present and future Loans, advances, debts, liabilities,
obligations, guaranties, covenants, duties and indebtedness at any time owing by
Borrower to Lender, whether evidenced by this Agreement or any note or other
instrument or document, or otherwise, whether arising from an extension of
credit, opening of a letter of credit, banker's acceptance, loan, guaranty,
indemnification, Ancillary Service, or otherwise, whether direct or indirect
(including, without limitation, those acquired by assignment and any
participation by Lender in Borrower's debts owing to others, and any interest
and other obligations that accrue after the commencement of an Insolvency
Proceeding), absolute or contingent, due or to become due, including, without
limitation, all interest, charges, expenses, fees, attorney's fees, expert
witness fees, audit fees, letter of credit fees, collateral monitoring fees,
closing fees, facility fees, termination fees, minimum interest charges and any
other sums chargeable to Borrower under this Agreement or under any other Loan
Documents.

 

“Operating Agreement” is defined in Section 4.4(d).

 

“Other Property” means the following as defined in the Code in effect on the
date hereof with such additions to such term as may hereafter be made, and all
rights relating thereto: all present and future “commercial tort claims”
(including without limitation any commercial tort claims identified in the
Representations), “documents”, “instruments”, “promissory notes”, “chattel
paper”, “letters of credit”, “letter-of-credit rights”, “fixtures”, “farm
products” and “money”; and all other goods and personal property of every kind,
tangible and intangible, whether or not governed by the Code.

 

“Overadvance” is defined in Section 1.3.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment” means all checks, wire transfers and other items of payment received
by Lender (including proceeds of Accounts and payment of the Obligations in
full) for credit to Borrower’s outstanding Loans.

 

“Permitted Indebtedness” means:

 

(i)   the Obligations;

 

 
-14-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

(ii)  Indebtedness existing on the date hereof in a total principal amount not
in excess of $500,000;

 

(iii) trade payables incurred in the ordinary course of business;

 

(iv) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

 

(v) capitalized leases and purchase money Indebtedness secured by Permitted
Liens in an aggregate amount not exceeding $50,000 at any time outstanding,
provided the amount of such capitalized leases and purchase money Indebtedness
do not exceed, at the time they were incurred, the lesser of the cost or fair
market value of the property so leased or financed with such Indebtedness;

 

(vi) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness in clauses (ii) through (v) above, provided that
the principal amount thereof is not increased and the terms thereof are not
modified to impose more burdensome terms upon Borrower.

 

“Permitted Investments” means:

 

(i)  Marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
year from the date of acquisition thereof, commercial paper maturing no more
than one year from the date of creation thereof and currently having rating of
at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, Lender’s certificates of deposit maturing no more than one
year from the date of investment therein, and Lender’s money market accounts;
Investments in regular deposit or checking accounts held with Lender or subject
to a control agreement in favor of Lender;

 

(ii) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; and

 

(iii) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business.

 

“Permitted Liens” means the following:

 

(i)   purchase money security interests in specific items of Equipment;

 

(ii)  leases of specific items of Equipment;

 

(iii) Liens for taxes not yet payable;

 

(iv) additional security interests which are consented to in writing by Lender,
which consent may be withheld in its Good Faith Business Judgment, and which are
subordinate to the security interest of Lender pursuant to a Subordination
Agreement in such form and containing such provisions as Lender shall specify in
its Good Faith Business Judgment;

 

(v) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;

 

(vi) security interests being terminated substantially concurrently with this
Agreement;

 

(vii) Liens incurred on deposits made in the ordinary course of business in
connection with workers compensation, unemployment insurance, social security
and other like laws or to secure the performance of statutory obligations, in an
aggregate amount not exceeding $50,000 at any time;

 

(viii) Liens of mechanics, materialmen, workers, repairmen, fillers and common
carriers arising by operation of law for amounts that are not yet due and
payable or which are being contested in good faith by Borrower by appropriate
proceedings, in an aggregate amount not exceeding $25,000 at any time; and

 

(ix)      deposits or pledges of cash to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, surety and appeal bonds and
other obligations of a like nature arising in the ordinary course of business,
in an aggregate amount not exceeding $50,000 at any time.

 

Lender will have the right to require, as a condition to its consent under
subparagraph (iv) above, that the holder of the additional security interest or
voluntary Lien sign a subordination agreement on Lender’s then standard form,
acknowledge that the security interest is subordinate to the security interest
in favor of Lender, and agree not to take any action to enforce its subordinate
security interest so long as any Obligations remain outstanding, and that
Borrower agree that any uncured default in any obligation secured by the
subordinate security interest shall also constitute an Event of Default under
this Agreement.

 

 
-15-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government, or any agency or political division thereof, or any
other entity.

 

“Prime Rate” means the variable rate of interest per annum, most recently
announced by Lender as its “prime rate” (whether or not such announced rate is
the lowest rate available from Lender).

 

“Representations” means the written Representations and Warranties provided by
Borrower to Lender referred to in the Schedule.

 

“Reserves” means, as of any date of determination, such amounts as Lender may
from time to time establish and revise in its Good Faith Business Judgment,
reducing the amount of Loans, and other financial accommodations which would
otherwise be available to Borrower under the lending formulas provided in the
Schedule: (a) to reflect events, conditions, contingencies or risks which, as
determined by Lender in its Good Faith Business Judgment, do or may adversely
affect (i) the Collateral or any other property which is security for the
Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets, business or prospects of Borrower
or any Guarantor, or (iii) the security interests and other rights of Lender in
the Collateral (including the enforceability, perfection and priority thereof);
or (b) to reflect Lender's good faith belief that any Collateral report or
financial information furnished by or on behalf of Borrower or any Guarantor to
Lender is or may have been incomplete, inaccurate or misleading in any material
respect; or (c) in respect of any state of facts which Lender determines in good
faith constitutes an Event of Default or may, with notice or passage of time or
both, constitute an Event of Default.

 

“Sale” is defined in Section 7.3.

 

“Schedule” is defined in the preamble.

 

“Subsidiary” means, with respect to any Person, a Person of which more than 50%
of the voting stock or other equity interests is owned or controlled, directly
or indirectly, by such Person or one or more Affiliates of such Person.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

Other Terms. All accounting terms used in this Agreement, unless otherwise
indicated, shall have the meanings given to such terms in accordance with GAAP,
consistently applied. All other terms contained in this Agreement, unless
otherwise indicated, shall have the meanings provided by the Code, to the extent
such terms are defined therein.

 

9.     GENERAL PROVISIONS.

 

9.1 Application of Payments. All payments with respect to the Obligations may be
applied, and in Lender's Good Faith Business Judgment reversed and re-applied,
to the Obligations, in such order and manner as Lender shall determine in its
Good Faith Business Judgment. Lender shall not be required to credit Borrower's
account for the amount of any item of payment which is unsatisfactory to Lender
in its Good Faith Business Judgment, and Lender may charge Borrower's loan
account for the amount of any item of payment which is returned to Lender
unpaid. All Payments will be deemed received when received in immediately
available funds, and if such immediately available funds are received after 1:00
PM Eastern Time on any day, they shall be deemed received on the next Business
Day. At such time as funds received in the Collateral Account are applied
directly to the Obligations, as provided in Section 4.4, in computing interest
on the Obligations such Payments received by Lender shall be deemed applied by
Lender on account of the Obligations one Business Days after receipt by Lender
of immediately available funds.

 

9.2 Increased Costs and Reduced Return. If Lender shall have determined that the
adoption or implementation of, or any change in, any law, rule, treaty or
regulation, or any policy, guideline or directive of, or any change in, the
interpretation or administration thereof by, any court, central bank or other
administrative or governmental authority, or compliance by Lender with any
directive of, or guideline from, any central bank or other Governmental
Authority or the introduction of, or change in, any accounting principles
applicable to Lender (whether or not having the force of law) shall (i) subject
the Lender to any tax, duty or other charge with respect to this Agreement or
any Loan made hereunder, or change the basis of taxation of payments to Lender
of any amounts payable hereunder (except for taxes on the overall net income of
Lender), (ii) impose, modify or deem applicable any reserve, special deposit or
similar requirement against any Loan, or against assets of or held by, or
deposits with or for the account of, or credit extended by, Lender, or
(iii) impose on Lender any other condition regarding this Agreement or any Loan,
and the result of any event referred to in clauses (i), (ii) or (iii) above
shall be to increase the cost to Lender of making any Loan, or agreeing to make
any Loan or to reduce any amount received or receivable by Lender, then, upon
demand by Lender, the Borrower shall pay to Lender such additional amounts as
will compensate the Lender for such increased costs or reductions in amount. All
amounts payable under this Section shall bear interest from the date of demand
by the Lender until payment in full to the Lender at the highest interest rate
applicable to the Obligations. With respect to this Section 9.2, Lender shall
treat Borrower no differently than Lender treats other similarly situated
Borrowers. A certificate of the Lender claiming compensation under this Section,
specifying the event herein above described and the nature of such event shall
be submitted by the Lender to the Borrower, setting forth the additional amount
due and an explanation of the calculation thereof, and the Lender's reasons for
invoking the provisions of this Section, and the same shall be final and
conclusive absent manifest error.

 

 
-16-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

9.3 Charges to Accounts. Lender may, in its discretion, require that Borrower
pay monetary Obligations in cash to Lender, or charge them to Borrower’s Loan
account (in which event they will bear interest at the same rate applicable to
the Loans), or any of Borrower’s Deposit Accounts maintained with Lender.

 

9.4 Monthly Accountings. Lender may provide Borrower monthly with an account of
advances, charges, expenses and payments made pursuant to this Agreement. Such
account shall be deemed correct, accurate and binding on Borrower and an account
stated (except for reverses and reapplications of payments made and corrections
of errors discovered by Lender), unless Borrower notifies Lender in writing to
the contrary within 60 days after such account is rendered, describing the
nature of any alleged errors or omissions.

 

9.5 Notices. All notices to be given under this Agreement shall be in writing
and shall be given either personally or by reputable private delivery service or
by regular first-class mail, or certified mail return receipt requested,
addressed (i) to Borrower at the address shown in the heading to this Agreement,
or (ii) to Lender at the address shown in the heading to this Agreement, or
(iii) for either party at any other address designated in writing by one party
to the other party. All notices shall be deemed to have been given upon delivery
in the case of notices personally delivered, or at the expiration of one
Business Day following delivery to the private delivery service, or two Business
Days following the deposit thereof in the United States mail, with postage
prepaid.

 

9.6 Severability. Should any provision of this Agreement be held by any court of
competent jurisdiction to be void or unenforceable, such defect shall not affect
the remainder of this Agreement, which shall continue in full force and effect.

 

9.7 Integration. This Agreement and such other written agreements, documents and
instruments as may be executed in connection herewith are the final, entire and
complete agreement between Borrower and Lender and supersede all prior and
contemporaneous negotiations and oral representations and agreements, all of
which are merged and integrated in this Agreement. There are no oral
understandings, representations or agreements between the parties which are not
set forth in this Agreement or in other written agreements signed by the parties
in connection herewith.

 

9.8 Waivers; Indemnity. The failure of Lender at any time or times to require
Borrower to strictly comply with any of the provisions of this Agreement or any
other Loan Document shall not waive or diminish any right of Lender later to
demand and receive strict compliance therewith. Any waiver of any default shall
not waive or affect any other default, whether prior or subsequent, and whether
or not similar. None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of Lender
or its agents or employees, but only by a specific written waiver signed by an
authorized officer of Lender and delivered to Borrower. Borrower waives the
benefit of all statutes of limitations relating to any of the Obligations or
this Agreement or any other Loan Document, and Borrower waives demand, protest,
notice of protest and notice of default or dishonor, notice of payment and
nonpayment, release, compromise, settlement, extension or renewal of any
commercial paper, instrument, account, General Intangible, document or guaranty
at any time held by Lender on which Borrower is or may in any way be liable, and
notice of any action taken by Lender, unless expressly required by this
Agreement. Borrower hereby agrees to indemnify Lender and its affiliates,
subsidiaries, parent, directors, officers, employees, agents, and attorneys, and
to hold them harmless from and against any and all claims, debts, liabilities,
demands, obligations, actions, causes of action, penalties, costs and expenses
(including reasonable attorneys' fees), of every kind, which they may sustain or
incur based upon or arising out of any of the Obligations, or any relationship
or agreement between Lender and Borrower, or any other matter, relating to
Borrower or the Obligations; provided that this indemnity shall not extend to
damages proximately caused by the indemnitee’s own gross negligence or willful
misconduct. Notwithstanding any provision in this Agreement to the contrary, the
indemnity agreement set forth in this Section shall survive any termination of
this Agreement and shall for all purposes continue in full force and effect.

 

9.9 Liability. NEITHER LENDER NOR ANY OF ITS AFFILIATES, SUBSIDIARIES,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS SHALL BE LIABLE FOR ANY
CLAIMS, DEMANDS, LOSSES OR DAMAGES, OF ANY KIND WHATSOEVER, MADE, CLAIMED,
INCURRED OR SUFFERED BY BORROWER OR ANY OTHER PARTY THROUGH THE ORDINARY
NEGLIGENCE OF LENDER, OR ITS PARENT OR ANY OF ITS AFFILIATES, SUBSIDIARIES,
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS, BUT NOTHING HEREIN SHALL
RELIEVE LENDER FROM LIABILITY FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT. NEITHER LENDER NOR ANY OF ITS AFFILIATES, SUBSIDIARIES, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS OR ATTORNEYS SHALL BE RESPONSIBLE OR LIABLE TO
BORROWER OR TO ANY OTHER PARTY FOR ANY INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF ANY FINANCIAL
ACCOMMODATION HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT
OR AS A RESULT OF ANY OTHER ACT, OMISSION OR TRANSACTION.

 

 
-17-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

9.10 Amendment. The terms and provisions of this Agreement may not be waived or
amended, except in a writing executed by Borrower and a duly authorized officer
of Lender.

 

9.11 Time of Essence. Time is of the essence in the performance by Borrower of
each and every obligation under this Agreement.

 

9.12 Attorneys’ Fees and Costs. Borrower shall reimburse Lender for all
reasonable attorneys' and consultant’s fees (including without limitation those
of Lender’s outside counsel and in-house counsel, and whether incurred before,
during or after an Insolvency Proceeding), and all filing, recording, search,
title insurance, appraisal, audit, and other reasonable costs incurred by
Lender, pursuant to, or in connection with, or relating to this Agreement
(whether or not a lawsuit is filed), including, but not limited to, any
reasonable attorneys' fees and costs Lender incurs in order to do the following:
prepare and negotiate this Agreement and all present and future documents
relating to this Agreement; obtain legal advice in connection with this
Agreement or Borrower; enforce, or seek to enforce, any of its rights; prosecute
actions against, or defend actions by, Account Debtors; commence, intervene in,
or defend any action or proceeding; initiate any complaint to be relieved of any
automatic stay in bankruptcy; file or prosecute any probate claim, bankruptcy
claim, third-party claim, or other claim; examine, audit, copy, and inspect any
of the Collateral or any of Borrower's books and records; protect, obtain
possession of, lease, dispose of, or otherwise enforce Lender’s security
interest in, the Collateral; and otherwise represent Lender in any litigation
relating to Borrower. If either Lender or Borrower files any lawsuit against the
other predicated on a breach of this Agreement, the prevailing party in such
action shall be entitled to recover its reasonable costs and attorneys' fees,
including (but not limited to) reasonable attorneys' fees and costs incurred in
the enforcement of, execution upon or defense of any order, decree, award or
judgment from the non-prevailing party. All attorneys' fees and costs to which
Lender may be entitled pursuant to this Paragraph shall immediately become part
of Borrower's Obligations, shall be due on demand, and shall bear interest at a
rate equal to the highest interest rate applicable to any of the Obligations.

 

9.13 Benefit of Agreement. The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors, assigns, heirs,
beneficiaries and representatives of Borrower and Lender; provided, however,
that Borrower may not assign or transfer any of its rights under this Agreement
without the prior written consent of Lender, and any prohibited assignment shall
be void. No consent by Lender to any assignment shall release Borrower from its
liability for the Obligations.

 

9.14 Joint and Several Liability. If Borrower consists of more than one Person,
their liability shall be joint and several, and the compromise of any claim
with, or the release of, any Borrower shall not constitute a compromise with, or
a release of, any other Borrower.

 

9.15 [Intentionally Omitted].

 

9.16 Paragraph Headings; Construction. Paragraph headings are only used in this
Agreement for convenience. Borrower and Lender acknowledge that the headings may
not describe completely the subject matter of the applicable paragraph, and the
headings shall not be used in any manner to construe, limit, define or interpret
any term or provision of this Agreement. This Agreement has been fully reviewed
and negotiated between the parties and no uncertainty or ambiguity in any term
or provision of this Agreement shall be construed strictly against Lender or
Borrower under any rule of construction or otherwise.

 

9.17 Public Announcement. Borrower hereby agrees that Lender may make a public
announcement of the transactions contemplated by this Agreement, and may
publicize the same in marketing materials, newspapers and other publications,
and otherwise, and in connection therewith may use the Borrower’s name,
tradenames and logos. Lender acknowledges that this Agreement will be disclosed
in Borrower’s filings with the Securities and Exchange Commission.

 

9.18 Confidentiality. Lender agrees to use the same degree of care that it
exercises with respect to its own proprietary information, to maintain the
confidentiality of any and all proprietary, trade secret or confidential
information provided to or received by Lender from the Borrower, which indicates
that it is confidential or would reasonably be understood to be confidential,
including business plans and forecasts, non-public financial information,
confidential or secret processes, formulae, devices and contractual information,
customer lists, and employee relation matters, provided that Lender may disclose
such information to its officers, directors, employees, attorneys, accountants,
affiliates, participants, prospective participants, assignees and prospective
assignees, and such other Persons to whom Lender shall at any time be required
to make such disclosure in accordance with applicable law, and provided, that
the foregoing provisions shall not apply to disclosures made by Lender in its
Good Faith Business Judgment in connection with the enforcement of its rights or
remedies after an Event of Default. The confidentiality agreement in this
Section supersedes any prior confidentiality agreement of Lender relating to
Borrower.

 

 
-18-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

9.19 Governing Law; Jurisdiction; Venue. This Agreement and all acts,
transactions, disputes and controversies arising hereunder or relating hereto,
and all rights and obligations of the parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of California. All disputes, controversies, claims, actions
and other proceedings involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with, this Agreement or the
relationship between Borrower and Lender, and any and all other claims of
Borrower against Lender of any kind, shall be brought only in a court located in
Los Angeles County, California, and each party consents to the jurisdiction of
an such court and the referee referred to in Section 9.21 below, and waives any
and all rights the party may have to object to the jurisdiction of any such
court, or to transfer or change the venue of any such action or proceeding,
including, without limitation, any objection to venue or request for change in
venue based on the doctrine of forum non conveniens; provided that,
notwithstanding the foregoing, nothing herein shall limit the right of Lender to
bring proceedings against Borrower in the courts of any other jurisdiction.
Borrower consents to service of process in any action or proceeding brought
against it by Lender, by personal delivery, or by mail addressed as set forth in
this Agreement or by any other method permitted by law.

 

9.20 Dispute Resolution. Any controversy, dispute or claim between the parties
based upon, arising out of, or in any way relating to: (i) this Agreement or any
supplement or amendment thereto; or (ii) any other present or future instrument
or agreement between the parties hereto; or (iii) any breach, conduct, acts or
omissions of any of the parties hereto or any of their respective directors,
officers, employees, agents, attorneys or any other person affiliated with or
representing any of the parties hereto; in each of the foregoing cases, whether
sounding in contract or tort or otherwise (a “Dispute”) shall be resolved
exclusively by judicial reference in accordance with Sections 638 et seq. of the
California Code of Civil Procedure (“CCP”) and Rules 3.900 et seq. of the
California Rules of Court (“CRC”), subject to the following terms and
conditions. (All references in this section to provisions of the CCP and/or CRC
shall be deemed to include any and all successor provisions.)

 

(a)     The reference shall be a consensual general reference pursuant to CCP
Sections 638 and 644(a). Unless the parties otherwise agree in writing, the
reference shall be to a single referee. The referee shall be a retired Judge of
the Los Angeles County Superior Court (“Superior Court”) or a retired Justice of
the California Court of Appeal or California Supreme Court. Nothing in this
section shall be construed to limit the right of Lender, pending or after the
appointment of the referee, to seek and obtain provisional relief from the
Superior Court or such referee, or any other court in a jurisdiction in which
any Collateral is located or having jurisdiction over any Collateral, including
without limitation, writ of attachment, writ of possession, appointment of a
receiver, temporary restraining order and/or preliminary injunction, or other
“provisional remedy” (as such term is defined in CCP Section 1281.8).

 

(b)     Within fifteen (15) days after a party gives written notice in
accordance with this Agreement to all other parties to a Dispute that the
Dispute exists, all parties to the Dispute shall attempt to agree on the
individual to be appointed as referee. If the parties are unable to agree on the
individual to be appointed as referee, the referee shall be appointed, upon
noticed motion or ex parte application by any party, by the Superior Court in
accordance with CCP Section 640, subject to all rights of the parties to
challenge or object to the appointment, including without limitation the right
to peremptory challenge under CCP Section 170.6. If the referee (or any
successor referee) appointed by the Superior Court is unable, or at any time
becomes unable, to serve as referee in the Dispute, the Superior Court shall
appoint a new referee as agreed to by the parties or, if the parties cannot
agree, in accordance with CCP Section 640, which new referee shall then have the
same powers, and be subject to the same terms and conditions, as the predecessor
referee.

 

(c)     Venue for all proceedings before the referee, and for any Superior Court
proceeding for the appointment of the referee, shall be exclusively within the
County of Los Angeles, State of California. The referee shall have the exclusive
power to determine whether a Dispute is subject to judicial reference pursuant
to this section. Trial, and all proceedings and hearings on dispositive motions,
conducted before the referee shall be conducted in the presence of, and shall be
transcribed by, a court reporter, unless otherwise agreed in writing by all
parties to the proceeding. The referee shall issue a written statement of
decision, which shall be subject to objections of the parties pursuant to CRC
Rule 3.1590 as if the statement of decision were issued by the Superior Court.
The referee’s powers include, in addition to those set forth in CCP Sections
638, et seq., and CRC Rules 3.900 et seq., (i) the power to grant provisional
relief, including without limitation, writ of attachment, writ of possession,
appointment of a receiver, temporary restraining order and/or preliminary
injunction, or other “provisional remedy” (as such term is defined in CCP
Section 1281.8), and (ii) the power to hear and resolve all post-trial matters
in connection with the Dispute that would otherwise be determined by the
Superior Court, including without limitation motions for new trial,
reconsideration, to vacate judgment, to stay execution or enforcement, to tax
costs, and/or for attorneys’ fees. The parties shall, subject to the referee's
power to award costs to the prevailing party, bear equally the costs of the
reference proceeding, including without limitation the fees and costs of the
referee and the court reporter.

 

 
-19-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

(d)     The parties acknowledge and agree that (i) the referee alone shall
determine all issues of fact and/or law in the Dispute, without a jury (subject,
however, to the right of a party, pending or after the appointment of the
referee, to seek and obtain provisional relief from the Superior Court or such
referee, including without limitation, writ of attachment, writ of possession,
appointment of a receiver, temporary restraining order and/or preliminary
injunction, or other “provisional remedy” (as such term is defined in CCP
Section 1281.8)), (ii) the referee does not have the power to empanel a jury,
(iii) the Superior Court shall enter judgment on the decision of the referee
pursuant to CCP Section 644(a) as if the decision were issued by the Superior
Court, (iv) the decision of the referee shall not be subject to review by the
Superior Court, and (v) the decision of the referee, once entered as a judgment
by the Superior Court, shall be binding, final and conclusive, shall have the
full force and effect of a judgment of the Superior Court, and shall be subject
to appeal to the same extent as a judgment of the Superior Court.

 

[Signatures on Next Page]

 

 
-20-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Loan and Security Agreement



 

 

9.21 Mutual Waiver of Jury Trial. LENDER AND BORROWER EACH ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE WAIVED.
EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT,
WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING
OUT OF THIS AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF THEM. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY LENDER OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID, INVALID
OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION OF THIS
AGREEMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.

 

Borrower:

 

Accelerize New Media Inc.

 

 

By

  /s/ Brian Ross

 

Title

  CEO

 

 

 

Lender:

 

Square 1 Bank

 

 







By

  /s/ Mike Griffin

 

Title

  SVP

 





 

 
-21-

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

[ex10-1img001.jpg] [ex10-1img002.jpg]

 

Schedule to

 

Loan and Security Agreement

 

Borrower:

Accelerize New Media Inc.

 

 

Address:

20411 Birch Street, Suite 250

 

Newport Beach, California 92660

 

 

Date:

March 17, 2014

 

This Schedule forms an integral part of the Loan and Security Agreement between
SQUARE 1 BANK and the above Borrower of even date (the “Loan Agreement”).

 

             

1.

CREDIT LIMIT

 

 

     

 

(Section 1.1):

An amount not to exceed the lesser of (a) and (b) below (the “Credit Limit”):

 

 

 

 

 

     

 

 

 

 

(a) a total of $3,000,000 at any one time outstanding (the “Maximum Credit
Limit”); or

 

 

 

 

 

     

 

 

 

 

(b) Three times (an “Advance Rate”) an amount equal to the average trailing
three-month Recurring Revenue of Borrower minus the average trailing three-month
Recurring Revenue Churn of Borrower.

 

 

 

 

 

     

 

 

 

Lender may, from time to time, adjust the Advance Rate, in its Good Faith
Business Judgment, upon notice to the Borrower, based on issues or factors
relating to the Accounts or other Collateral or Borrower.

             

As used herein, “Recurring Revenue” means revenue generated by Borrower from
license fees and transactional fees (not including set-up or similar fees).
Recurring Revenue shall be determined based on the most recent Borrowing Base
Certificate provided to Lender (provided that if a Borrowing Base Certificate is
not provided to Lender when due, or if a Borrowing Base Certificate is
inaccurate, then the amount in clause (b) above shall be determined by Lender in
its Good Faith Business Judgment).

 

 
-1-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Schedule to Loan and Security Agreement



 



     

As used herein, “Recurring Revenue Churn” means, for any month of calculation,
the greater of (i) an amount equal to the prior month’s Recurring Revenue minus
the current month’s Recurring Revenue from the prior month’s customer base; or
(ii) zero.

 

 

 

 

 

      Ancillary Services Sublimit: $180,000.                                 2. 
INTEREST.                               Interest Rate (Section 1.2): 

A rate equal to the Prime Rate in effect from time to time, plus 1.25% per
annum, provided that the interest rate in effect on any day shall not be less
than 5.50% per annum. Interest shall be calculated on the basis of a 360-day
year for the actual number of days elapsed. The interest rate applicable to the
Obligations shall change on each date there is a change in the Prime Rate.

                                3. FEES (Section 1.4):                          
    Loan Fee: $15,000, payable concurrently herewith.                          
      4. MATURITY DATE             (Section 6.1): March 17, 2016; provided that
the Maturity Date shall be extended to March 17, 2017, if, by January 15, 2016
Borrower provides Lender with a fully-funded financial and business plan for
2016 which is acceptable to Lender in its Good Faith Business Judgment, and, at
March 17, 2016 no Event of Default has occurred.                                
5. FINANCIAL COVENANTS             (Section 5.1): Borrower shall comply with
each of the following covenants. Compliance shall be determined as of the end of
each month, except as otherwise specifically provided below:                    

Minimum Adjusted

              EBITDA: Borrower shall maintain Adjusted EBITDA of not less than
the following amounts during the following periods:

 

 
-2-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Schedule to Loan and Security Agreement



 

      Period Minimum Adjusted EBITDA         1 month ending Jan 31, 2014
($1,000,000)         2 months ending Feb 28, 2014 ($1,000,000)         3 months
ending Mar 31, 2014 ($1,000,000)         4 months ending Apr 30, 2014
($1,000,000)         5 months ending May 31, 2014 ($1,000,000)         6 months
ending Jun 30, 2014 ($1,000,000)         7 months ending Jul 31, 2014
($1,000,000)         8 months ending Aug 31, 2014 ($1,000,000)         9 months
ending Sep 30, 2014 ($1,000,000)         10 months ending Oct 31, 2014
($1,000,000)         11 months ending Nov 30, 2014 ($1,000,000)         12
months ending Dec 31, 2014 ($1,000,000)                         For periods
after December 31, 2014, the above covenants shall be determined as follows: On
or before December 15, 2014, Borrower shall submit to Lender projections for the
period January 1, 2015 to December 31, 2015, on a monthly basis, as approved by
Borrower’s Board of Directors, which shall include projections of Adjusted
EBITDA for such periods, and Lender and Borrower shall attempt to agree in
writing on the amount of the minimum Adjusted EBITDA which Borrower shall be
required to maintain for such periods. If for any reason Borrower and Lender are
not able to agree in writing on the same, prior to December 31, 2014, then the
minimum Adjusted EBITDA for the periods ending at the end of each month,
commencing with the one-month period ending January 31, 2015, shall be
determined by Lender in its Good Faith Business Judgment.

 

 

 

 

 

          Capital Expenditures: Borrower shall not make total
Capital Expenditures exceeding: (i) $750,000, during the fiscal year ending
December 31, 2014; or (ii) $800,000 during any subsequent fiscal year.          
          Maximum License               Revenue Churn: Borrower shall not permit
its License Revenue Churn to exceed 6% in any month.                    
Definitions:  “Adjusted EBITDA” means with respect to each month, on a
consolidated basis, an amount equal to the earnings of Borrower before the sum
of (a) tax, plus (b) depreciation and amortization, plus (c) interest, plus (d)
any non-cash stock compensation expenses, plus (e) the excess (if any) of
deferred revenue for the month over the deferred revenue for the immediately
preceding month, and minus (f) the excess (if any) of deferred revenue for the
immediately preceding month over the deferred revenue for the month. 

 

 
-3-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Schedule to Loan and Security Agreement



 



      “Capital Expenditures” means unfinanced cash expenditures that are
capitalized and amortized over a period of time in accordance with GAAP,
including but not limited to capitalized cash expenditures for capital
equipment, capitalized manufacturing and labor costs as they relate to
inventory, and software development.                      

“License Revenue Churn” means for any month, the average Churned License Revenue
for the trailing three-month period ending at the end of such month, divided by
the average License Revenue for the trailing three-month period ending at the
end of the prior month.

                     

“Churned License Revenue” means, for any month, the greater of (i) the prior
License Revenue for the prior month, minus the License Revenue for the current
month realized from the prior month’s customer base, or (ii) zero.

                     

“Churned Transactional Revenue” means, for any month, the greater of (i) the
prior Transactional Revenue for the prior month, minus the Transactional Revenue
for the current month realized from the prior month’s customer base, or (ii)
zero.

                     

“License Revenue” means revenue generated from license fees, and does not
include transactional (variable) or set-up fees.

                     

“Transactional Revenue” means revenue generated from transactional fees, and
does not include set-up or similar fees.

                                6. REPORTING.             (Section 5.3):        
       

Borrower shall provide Lender with the following, all of which shall be in such
form as Lender shall specify:

                      (a) Monthly accounts receivable agings, aged by invoice
date, with Borrowing Base Certificate, within ten Business Days after the end of
each month;                 (b) Monthly accounts payable agings, aged by invoice
date, and outstanding or held check registers, if any, within ten Business Days
after the end of each month;                 (c) Monthly reconciliations of
accounts receivable agings (aged by invoice date), transaction reports, and
general ledger, within ten Business Days after the end of each month;

  

 
-4-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Schedule to Loan and Security Agreement



 



                (d) Monthly unaudited financial statements, as soon as
available, and in any event within 30 days after the end of each month;        
        (e) Annual operating budgets and financial projections (including income
statements, balance sheets and cash flow statements, by month) for the upcoming
fiscal year of Borrower within thirty days prior to the end of each fiscal year
of Borrower, approved by Borrower’s board of directors;                 (f)
Annual financial statements, as soon as available, and in any event within 90
days following the end of Borrower's fiscal year, certified by, and with an
unqualified opinion of, independent certified public accountants acceptable to
Lender;                 (g) Each of the financial statements in subsections (d)
and (f) above shall be accompanied by Compliance Certificates, in such form as
Lender shall reasonably specify, signed by the principal financial officer of
Borrower, certifying that as of the end of such period Borrower was in full
compliance with all of the terms and conditions of the Loan Agreement, and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement and such other information as Lender shall request in
its Good Faith Business Judgment;                       (h) promptly upon
receipt, each management letter prepared by Borrower’s independent certified
public accounting firm regarding Borrower’s management control systems;        
              (i) such budgets, sales projections, operating plans or other
financial information generally prepared by Borrower in the ordinary course of
business as Lender may reasonably request from time to time;                    
  (j) within 30 days of the last day of each fiscal quarter, a report signed by
Borrower, in form reasonably acceptable to Lender, listing any applications or
registrations that Borrower has made or filed in respect of any Patents,
Copyrights or Trademarks and the status of any outstanding applications or
registrations, as well as any material change in Borrower’s Intellectual
Property, including but not limited to any subsequent ownership right of
Borrower in or to any Trademark, Patent or Copyright not specified in exhibits
to any Intellectual Property Security Agreement delivered to Lender by Borrower
in connection with the Loan Agreement;                       (k) Monthly
Recurring Revenue report detailing the Recurring Revenue by customer for the
prior month and the current month, as soon as available, and in any event within
30 days after the end of each month; and

 

 
-5-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Schedule to Loan and Security Agreement



 



      (l) Monthly report detailing the Churned License Revenue and Churned
Transactional Revenue by customer, as soon as available, and in any event within
30 days after the end of each month.                                 7. BORROWER
INFORMATION:                                 Borrower represents and warrants
that the information set forth in the Borrower Information Certificate dated
January 20, 2014, previously submitted to Lender (the “Representations”) is true
and correct as of the date hereof.                                 8. ADDITIONAL
PROVISIONS                                 (a) Subordination of Inside Debt. All
present and future indebtedness of Borrower to its officers, directors and
shareholders (“Inside Debt”) shall, at all times, be subordinated to the
Obligations pursuant to a subordination agreement on Lender’s standard form.
Borrower represents and warrants that there is no Inside Debt presently
outstanding. Prior to incurring any Inside Debt in the future, Borrower shall
cause the person to whom such Inside Debt will be owed to execute and deliver to
Lender a subordination agreement on Lender’s standard form.                    
  (b) Warrants. Borrower shall concurrently issue to Lender three-year warrants
to purchase 46,875 shares of common stock of Borrower at a purchase price of
$1.60 per share, and on the other terms set forth in Lender’s standard form
Warrant to Purchase Stock being executed concurrently herewith.                
      (c) Deposit Accounts. Within 30 days after the date hereof, Borrower shall
(i) transfer all of its Deposit Accounts to Lender and (ii) transfer its primary
investment accounts to Lender or Lender’s Affiliates, and (iii) at all times
thereafter maintain the foregoing with Lender or Lender’s Affiliates. Within 30
days after the date hereof, Borrower shall cause any other banks or other
institutions where its investment accounts, are maintained to enter into control
agreements with Lender, in form and substance satisfactory to Lender in its Good
Faith Business Judgment and sufficient to perfect Lender’ first-priority
security interest in the same.                      

(d)

Digital River Payments. Borrower represents and warrants that the non-commission
payments due from it to Digital River Marketing Solutions, Inc. total an amount
not in excess of $1,000,000 and that such payments are not more than $250,000
per calendar quarter during 2014. Borrower shall not make non-commission
payments in excess of said amounts. Lender acknowledges that commission payments
may be due to Digital River Marketing Solutions, Inc.

 

 
-6-

--------------------------------------------------------------------------------

 

 



 

Square 1 Bank

Schedule to Loan and Security Agreement



 



      (e) Foreign Subsidiaries; Foreign Assets. Borrower represents and warrants
that it has no partially-owned or wholly-owned Subsidiaries, except for
Subsidiaries organized under the laws of a jurisdiction other than the United
States or any state or territory thereof or the District of Columbia (“Foreign
Subs”). Borrower may make Investments in the Foreign Subs, in an aggregate
amount not to exceed the amount necessary to fund the current operating expenses
of the Foreign Subs (taking into account their revenue from other sources);
provided that (i) the total of such investments and loans to all such Foreign
Subs shall not exceed $500,000 in any six month period and shall not exceed
$1,000,000 in any twelve month period, and (ii) the total assets of the Foreign
Subs combined shall not, at any time, exceed $150,000 in the aggregate. The
foregoing shall constitute “Permitted Investments” for purposes of the Loan
Agreement. Borrower covenants that (i) the total assets of the Foreign Subs
combined (excluding intercompany obligations due from the Borrower), plus the
total assets of Borrower located outside the United States (including without
limitation deposits in foreign bank accounts) combined shall not, at any time,
exceed $225,000 in the aggregate, and (ii) the total amount maintained by
Borrower in foreign bank accounts shall not, at any time, exceed $75,000.
Borrower shall not permit any of the assets of any of the Foreign Subs to be
subject to any security interest, lien or encumbrance, and Borrower shall not
agree with any other Person to restrict its ability to cause a Foreign Sub to
grant any security interest in, or lien or encumbrance on, its assets          
                      9. EXCLUDED ACCOUNTS                                 Bank
Name:                             Account No.:                            
Regarding:                       

 

[Signatures on Next Page]

 

 
-7-

--------------------------------------------------------------------------------

 

   





 

Square 1 Bank

Schedule to Loan and Security Agreement



 











Borrower:

 

Lender:

 

 

 

 

 

 

 

Accelerize New Media Inc.

 

Square 1 Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

By

  /s/ Brian Ross

 

By

  /s/ Mike Griffin

 

Title

  CEO

 

Title

  SVP

 

 

 

 

 -8-